Citation Nr: 9918077	
Decision Date: 06/30/99    Archive Date: 07/07/99

DOCKET NO.  97-17 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an increased evaluation for sero-negative 
polyarticular arthropathy with progressive spondylar 
arthropathy, currently evaluated as 60 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1953 to April 
1959.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 1996 rating decision by the Houston, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO), which denied the veteran's claim of entitlement to an 
evaluation in excess of 30 percent for rheumatoid arthritis.  
The Board notes that the veteran's service-connected 
disability was subsequently recharacterized by the RO as 
sero-negative polyarticular arthropathy with progressive 
spondylar arthropathy, and in December 1998, the RO granted 
an increased disability rating of 60 percent.

In AB v. Brown, 6 Vet. App. 35 (1993), the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court") held that on a claim for an 
original or increased rating, the veteran will generally be 
presumed to be seeking the maximum benefit allowed by law and 
regulation, and it follows that such a claim remains in 
controversy where less than the maximum benefit available is 
awarded.  In this case, the veteran has continued to express 
disagreement with the disability rating assigned.

The Board notes that in an April 1999 statement, the 
veteran's representative contended that he is entitled to a 
total disability evaluation based on individual 
unemployability due to service-connected disabilities.  As 
this claim has not been developed or certified for appeal, 
this matter is referred to the RO for the appropriate action.


FINDINGS OF FACT

1.  The veteran's service-connected polyarticular arthropathy 
is not characterized by totally incapacitating constitutional 
manifestations associated with active joint involvement.

2.  The veteran's service-connected polyarticular arthropathy 
is manifested by limitation of motion bilaterally in the 
wrists, moderate limitation of motion in the cervical spine, 
and severe limitation of motion in the lumbar spine.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 60 percent for 
service-connected polyarticular arthropathy, with progressive 
spondylar arthropathy, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5002, 5201, 5215, 5290, 5292 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board concludes that the veteran's claim is 
well grounded within the meaning of the statutes and judicial 
construction.  See 38 U.S.C.A. § 5107(a) (West 1991).  When a 
veteran claims that he has suffered an increase in 
disability, or that the symptoms of his disability are more 
severe than is contemplated by the currently assigned rating, 
that claim is generally considered well grounded.  
Bruce v. West, 11 Vet. App. 405, 409 (1998); Proscelle v. 
Derwinski, 2 Vet. App. 629, 631-632 (1992).

Upon the submission of a well-grounded claim, the VA has a 
duty to assist the veteran in developing the facts pertinent 
to his claim.  38 U.S.C.A. § 5107. In the opinion of the 
Board, there is ample medical and other evidence of record, 
the veteran has been provided with two recent VA 
examinations, and there is no indication that there are 
additional records that have not been obtained and which 
would be pertinent to the present claim.  Thus, no further 
development is required in order to comply with VA's duty to 
assist as mandated by 38 U.S.C.A. § 5107(a).

Relevant Law and Regulations

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4 (1998).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(1998).  In determining the disability evaluation, the VA has 
a duty to acknowledge and consider all regulations that are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Governing regulations include 38 C.F.R. §§ 4.1 and 
4.2 (1998), which require the evaluation of the complete 
medical history of the veteran's condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7 (1998).  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3 (1998).

Under Diagnostic Code 5002, which pertains to rheumatoid 
arthritis, where there is an active process, with 
constitutional manifestations associated with active joint 
involvement, totally incapacitating, a 100 percent rating is 
provided.  For manifestations less than the criteria for 100 
percent, but with weight loss and anemia, productive of 
severe impairment of health or severely incapacitating 
exacerbations occurring four or more times a year or a lesser 
number over prolonged periods, a 60 percent rating is for 
assignment.  Symptom combinations productive of definite 
impairment of health, objectively supported by examination 
findings or incapacitating exacerbations occurring three or 
more times a year warrants a 40 percent evaluation.  One or 
two exacerbations a year in a well-established diagnosis is 
rated 20 percent disabling.  38 C.F.R. § 4.71a, Diagnostic 
Code 5002.

Under Diagnostic Code 5002, with regard to chronic residuals, 
the rating is as follows: residuals such as limitation of 
motion or ankylosis, favorable or unfavorable, are rated 
under the appropriate diagnostic codes for the specific 
joints involved.  Where limitation of motion of the specific 
joint(s) involved is noncompensable under the codes, a rating 
of 10 percent is for application for each such major joint or 
group of minor joints affected by the limitation of motion, 
to be combined, not added under Diagnostic Code 5002.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4,71a, Diagnostic 
Code 5002.

The ratings for the active process will not be combined with 
the residual ratings for limitation of motion or ankylosis.  
The higher rating must be assigned.  38 C.F.R. § 4.71a, 
Diagnostic Code 5002.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (1998).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  See also 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Factual Background

Service medical records reflect that in March 1955, the 
veteran was diagnosed with rheumatoid arthritis after he 
complained of weakness in his right knee, and pain and 
swelling in his toes.  Subsequent service medical records 
show additional treatment related to rheumatoid arthritis.

In October 1963, the RO granted service connection for 
rheumatoid arthritis of the feet, knees, and spine, and 
assigned a schedular evaluation of 50 percent, effective 
November 1, 1963, following the discontinuation of a 
temporary evaluation of 100 percent for convalescence that 
had been in effect from July 1963.

Rating decisions dated between October 1963 and July 1972 
show that the veteran's disability rating was both decreased 
and increased on several occasions.

In July 1972, the RO reduced the veteran's evaluation to a 
noncompensable rating based on improvement in his condition.  
The veteran subsequently disagreed with this decision.  In a 
July 1973 decision, the Board granted separate disability 
ratings of 10 percent for arthritis in each foot.  A 
disability evaluation of 20 percent was granted for the 
chronic residuals of arthritis.

In August 1974, the RO granted an increased evaluation of 30 
percent for the chronic residuals of rheumatoid arthritis.  
Separate evaluations of 20 percent for the cervical spine and 
10 percent for each foot were assigned.

In September 1995, the veteran filed a claim of entitlement 
to an increased evaluation for his service-connected 
rheumatoid arthritis.  

VA outpatient records dated between August 1995 and October 
1995 show complaints of and treatment for low back pain, left 
knee pain, and left shoulder impingement.  A history of 
rheumatoid arthritis since 1954 was noted.  In September 
1995, x-rays of the lumbar spine revealed spurring and 
increased sclerosis associated with the L5-S1 level and at 
the anterior aspects of the L4 body.  No gross abnormalities 
were found in either the paraspinous or psoas margins, and 
the sacroilic joints were noted as normal.  The VA 
radiologist found mild degenerative changes and spurring in 
the lumbar spine, most pronounced at the L5-S1 level, with no 
evidence of acute fracture or spondylolisthesis.  X-rays of 
the left knee revealed no evidence of acute fracture or 
dislocation, and no suspicious intrinsic bony lesions.  X-
rays were also taken of the ankles, and the VA radiologist 
noted spurring at the inferior aspect of the calcaneous 
anterior to the point of attachment of the plantar 
aponeurosis, present in both ankles.  Additional VA 
outpatient treatment records dated between December 1995 and 
October 1996 show complaints of and treatment for low back 
pain, knee pain, ankle pain, and left shoulder pain.  In 
April 1996, x-rays of the left shoulder were compatible with 
calcific tendonitis or bursitis.  In May 1996, a VA examiner 
diagnosed the veteran with left shoulder bursitis with marked 
pain on motion.  The examiner noted a history of persistent 
left shoulder pain that has not been helped by transcutaneous 
electrical nerve stimulation (TENS).

In January 1996, a VA orthopedic examination was conducted.  
The veteran reported that he had been able to hold a 
sedentary job for a long period after service, but had 
recently been relieved of his responsibilities there and has 
since been unable to obtain employment due to limitations 
caused by his multiple aches and pains.  He further reported 
that his pain has increased over the last few years.  The VA 
examiner noted that the veteran complained primarily of pain 
in his toes, spine, lower back, neck, and shoulders.  
Examination of the lower back reportedly revealed a rather 
muscular and well-developed man with no obvious rheumatoid 
deformities on general appearance.  The VA examiner noted 
that on focused examination forward flexion was to 40 or 45 
degrees, and extension was to 5 degrees but limited beyond 
that by pain.  Both bilateral bending and bilateral rotation 
were noted to 20 degrees.  The VA examiner indicated that 
there was no neurological involvement and that the range of 
motion in the veteran's back was much better when he was 
distracted in taking off and putting on his clothes.  Some 
tenderness to pressure was noted in the L3-4-5 vertebrae, but 
no abnormalities were found.

Examination of the cervical spine revealed forward flexion to 
50 degrees, extension to 45 degrees, bilateral bending to 30 
degrees each, and rotation to 60 degrees each.  The VA 
examiner noted some tenderness to pressure in the cervical 
spine, but found no gross deformities of the neck.  
Examination of the rest of the veteran's joints revealed no 
visible evidence of abnormalities or deformities of any kind, 
and the VA examiner noted that there was no swelling, 
thickening, or angulation of any of the joints, including the 
fingers, thumbs, wrists, elbows, and shoulders.  The VA 
examiner did find some impingement syndrome pain in the left 
shoulder, and that pain limited abduction to approximately 
100 degrees.  Forward flexion was noted to be 180 degrees.  
The VA examiner noted normal range of motion in the ankles, 
knees, and hips, with no evidence of swelling or tenderness 
in any of these areas.  It was noted that the only 
abnormality the veteran had was bilateral claw toes on both 
feet, but that this was not necessarily secondary to his 
rheumatoid arthritis.  The VA examiner concluded that the 
veteran had rheumatoid arthritis by history but that there 
was very little found on physical examination to indicate 
significant advancement from previous evaluations.

In March 1996, the RO denied the veteran's claim of 
entitlement to an increased evaluation for his service-
connected rheumatoid arthritis.  In March 1997, the veteran 
submitted a notice of disagreement in which he contended that 
the January 1996 VA examiner did not adequately assess the 
severity of his rheumatoid arthritis.  The veteran reported 
that after three years of unemployment he was recently able 
to secure a job, and that although he did not pass the 
company's physical examination, they still hired him for 
"light duty status."  He contended that he experiences 
constant pain that often prevents him from even walking, and 
has difficulty sleeping at night due to constant pain and 
spasms in his spine and left shoulder, with occasional 
swelling of his feet, toes, and hips.

In May 1997, the veteran submitted a substantive appeal in 
which he contended that he has to spend most of his day with 
a TENS unit attached to his body for pain relief, and that he 
has difficulty sleeping due to muscle spasms in his hands, 
legs, and feet.  He stated that his symptoms have progressed 
to the point that he experiences pain on a daily basis and an 
occasional inability to move about in a normal fashion.

In March 1998, the veteran was provided with another VA 
examination.  The veteran reported progressively increasing 
pain in his neck, lower back, shoulders, knees, feet, and 
wrists, with the most severe pain located in his spine.  The 
veteran also reported that he had been unable to work for the 
past few years but was recently able to obtain a sitting job 
as a supervisor in a manufacturing plant.  The VA examiner 
noted that the veteran gave a good history of joint aching 
and a "jelling" phenomenon, as well as early morning 
stiffness with some improvement during the day.  The VA 
examiner noted that the joint bothering the veteran the most 
on the day of examination was his spine, but that his 
symptom's appear to have progressed most severely in his feet 
with hammertoe formation.

During the March 1998 VA examination, the examiner noted that 
the veteran was in obvious discomfort, and that he had 
difficulty getting dressed and moving around the room.  
Examination of the diarthrodial joints including the wrists, 
elbows, shoulders, knees, ankles, and feet demonstrated a 
boggy synovial thickening without any evidence of an 
inflammatory component.  No obvious deformities were found in 
the joints except for a significant amount of hammertoe 
formation with fixed deformities in the toes of both feet.  
The VA examiner found range of motion in the joints to be 
fairly good, particularly in the knees, where the range of 
motion was noted to be from 0 to 140 degrees with good 
ligamentous stability.  The VA examiner also noted full range 
of motion in the elbows with some boggy thickening and 
tenderness on the prone or supination examinations.  The VA 
examiner found that the only joints which showed a moderate 
amount of restriction were the wrists.  Palmar flexion was 
noted to be at 40 degrees and dorsiflexion at 20 degrees, and 
the VA examiner concluded that this represents a 50 degree 
decrease in range of motion.  The VA examiner also noted a 
moderate amount of spasm in both the veteran's extremities 
and back during the examination.

The March 1998 VA examiner also found a lordotic cervical 
spine with a decreased range of motion.  Forward flexion was 
noted to be at 30 degrees, with extension at 0 degrees, side 
bending at 15 degrees each, and rotation at 15 degrees each.  
The examiner noted that these motions were restricted by both 
pain and a palpable amount of crepitus in the neck, and that 
they were not restricted by volitional movement.  Examination 
of the lumbosacral spine also revealed limitation of motion 
with forward flexion at 45 degrees, extension at 0 degrees, 
side bending at 20 degrees each, and rotation at 25 degrees 
each.

X-rays taken for the March 1998 VA examination showed mild 
spondylosis of the cervical spine, and moderately severe 
degenerative disc disease in the lumbosacral spine at L5-S1.  
The VA examiner noted the facet joints were surprisingly well 
preserved, but that there was some sclerosis in both S1 
joints and some calcific material notes between the posterior 
elements at C4-5. 

The March 1998 VA examiner also noted that laboratory studies 
revealed the veteran's rheumatoid factor to be negative, with 
very mild elevation of his sed rate in the past, never going 
much above 35 or 40 mm per hour.  It was concluded that the 
veteran has significant limitation of motion and chronic pain 
due to the progression of his inflammatory disease.  The VA 
examiner found it significant that during the initial stages 
of the disease, the veteran had a urethral discharge.  It was 
concluded that this may have indicated the early onset of 
Reiter's syndrome, partly because the progression of the 
veteran's disease has been unusual for rheumatoid arthritis.  
The diagnosis was sero-negative polyarticular arthropathy, 
with progressive spondylar arthropathy.  The VA examiner 
further concluded that based on the veteran's decreased range 
of motion and chronic pain, his normal activity level has 
been restricted by 50 percent.

In December 1998, the RO recharacterized the veteran's 
disability as sero-negative polyarticular arthropathy, with 
progressive spondylar arthropathy (formerly diagnosed as 
rheumatoid arthritis), and assigned an increased disability 
rating of 60 percent for active process under the criteria of 
38 C.F.R. §4.71a, Diagnostic Code 5002.

In May 1999, the veteran's representative submitted an 
informal hearing presentation.  The veteran's representative 
contended that under Diagnostic Code 5002, the veteran is 
entitled to individual ratings based on limitation of motion 
for each joint affected by his disability, including his 
wrists, elbows, shoulders, knees, and ankles, as well as his 
cervical and lumbar spines, and that such ratings would then 
combine to create a total evaluation greater then the 
presently assigned 60 percent.

Analysis

As noted above, the veteran is currently rated at 60 percent 
under the criteria of Diagnostic Code 5002, which pertains to 
rheumatoid arthritis.  The Board notes that the veteran was 
originally diagnosed with rheumatoid arthritis in March 1955, 
and this diagnosis was continued for the next 30 years.  
However, in the March 1998 VA examination, the VA examiner 
expressed doubt as to whether rheumatoid arthritis was the 
correct diagnosis, and concluded that a diagnosis of sero-
negative polyarticular arthropathy with progressive spondylar 
arthropathy may be more appropriate.  

The Board notes that there is no specific Diagnostic Code for 
sero-negative polyarticular arthropathy with progressive 
spondylar arthropathy.  VA regulations provide that when an 
unlisted disorder is encountered it is permissible to rate it 
under a closely related disease or injury in which not only 
the functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20 
(1998).  In this case, the diagnostic code which most closely 
relates to Reiter's syndrome is 38 C.F.R. § 4.71a, Diagnostic 
Code 5002.  Therefore, the applicable rating code would 
remain the same regardless of whether the veteran's 
disability was characterized as rheumatoid arthritis or sero-
negative polyarticular arthropathy with progressive spondylar 
arthropathy.  In sum, the Board finds that despite some 
ambiguity in diagnoses, the veteran's disability remains 
appropriately rated under Diagnostic Code 5002.

After reviewing the evidence, the Board finds that the 
veteran's disability does not warrant a 100 percent 
evaluation under the criteria for an active process under 
Diagnostic Code 5002, as there is no evidence of record 
indicating that the veteran is totally incapacitated as a 
result of his polyarticular arthropathy.  In fact, even the 
March 1998 VA examiner, who described a much more severe 
disability picture than the January 1996 examiner, 
specifically found that the veteran's overall function was 
restricted to 50 percent of normal activity level.  Further, 
although the Board recognizes that the current level of 
disability often interferes in the performance of normal 
daily activities, the veteran is currently rated at 60 
percent under Diagnostic Code 5002, the next highest 
disability rating available for an active process, which 
already contemplates symptoms productive of severe impairment 
of health or severely incapacitating exacerbations occurring 
four or more times a year, or a lesser number over prolonged 
periods.

However, the Board notes that Diagnostic Code 5002 also 
provides for rating the chronic residuals of rheumatoid 
arthritis under the appropriate codes for the specific joints 
involved.  In the case of ratings for the active process, 
these ratings will not be combined with the ratings for 
chronic residuals.  Rather, the higher of the two will be 
assigned.  Diagnostic Code 5002.  Therefore, the Board will 
proceed to consider whether a higher rating would be 
warranted if the chronic residuals of the veteran's 
disability were rated under the appropriate diagnostic codes 
for the various joints involved:

Ankles, knees, and elbows

The Board notes that in the March 1998 examination, the VA 
examiner found full range of motion in both the veteran's 
elbows and knees, noting a range of 0 to 140 degrees for 
both.  There was a boggy synovial thickening in these and 
other joints, but no swelling, deformity, or other indication 
of painful motion.  The Board further notes that in the 
January 1996 examination, the VA examiner found normal range 
of motion in the veteran's ankles.  As there is no recent 
objective medical evidence of record indicating limitation of 
motion in these joints, the Board finds that consideration of 
the appropriate diagnostic codes for these particular joints 
is not warranted.

The Board notes that it does not dispute the veteran's 
contentions that he experiences chronic pain and limitation 
of motion in these joints, and that Diagnostic Code 5002 
allows for the assignment of a 10 percent rating where the 
limitation of motion for a specific joint involved is 
noncompensable under the appropriate code for limitation of 
motion.  However, Diagnostic Code 5002 specifically requires 
some objective evidence of painful motion beyond the 
veteran's subjective complaints.  Without such objective 
evidence of limitation of motion, the Board finds that a 10 
percent disability rating under Diagnostic Code 5002 for 
otherwise noncompensable limitation of motion is not 
warranted.

Because the veteran has complained of pain on motion in these 
joints, the Board has considered the provisions of 38 C.F.R. 
§§ 4.40, 4.45, and 4.59, as required by DeLuca v. Brown, 8 
Vet. App. 202, 205-206 (1995).  Although the March 1998 VA 
examiner appears to have found some functional loss due to 
chronic pain and limitation of motion, this finding is 
apparently attributable to other joints, primarily the spine.  
Although the examiner noted spasms in the extremities, this 
was not specifically attributed to the knees, ankles, or 
elbows.  In fact, the examiner clearly found no limitation of 
motion in these particular joints and the recent medical 
evidence is negative for any findings of weakened movement, 
excess fatigability, or incoordination, or of any sort of 
functional loss attributable to these particular joints.

Wrist

In regard to the veteran's wrists, the Board notes that in 
the March 1998 examination, the VA examiner found moderate, 
bilateral limitation of motion.  Specific range of motion was 
noted to be at 20 degrees dorsiflexion, and 40 degrees palmar 
flexion, in both wrists.  However, under Diagnostic Code 
5215, which pertains to limitation of motion of the wrists, a 
10 percent disability evaluation is warranted for 
dorsiflexion of less than 15 degrees, and a 10 percent 
disability evaluation is warranted for palmar flexion limited 
in line with the forearm.  38 C.F.R. § 4.71a, Diagnostic Code 
5215.  While the objective medical evidence clearly shows 
some limitation of motion in the veteran's wrists, the 
limitation of motion is not sufficient to warrant a 
compensable evaluation under Diagnostic Code 5215.

However, as noted above, where limitation of motion of the 
specific joints involved is noncompensable under their 
particular codes, a rating of 10 percent is for application 
under Diagnostic Code 5002 for each such major joint or group 
of minor joints affected.  Accordingly, as the objective 
medical evidence of record does show that some limitation of 
motion exists in both wrists, the Board finds that separate 
evaluations of 10 percent are warranted for each.

In light of the veteran's complaints, the Board has again 
considered the provisions of 38 C.F.R. §§ 4.40, 4.45, and 
4.59.  However, while the veteran complains of joint pain in 
both wrists, the Board does not find that such pain has 
resulted in functional disability in excess of that 
contemplated by the 10 percent assigned above for otherwise 
noncompensable limitation of motion in the wrist.

Shoulders

In regard to the veteran's shoulders, the Board notes that 
the record is negative for any indication of limitation of 
motion in the veteran's right shoulder.  However, the January 
1996 VA examiner noted some limitation of motion due to pain 
in the veteran's left shoulder.  Specific range of motion was 
noted to be 100 degrees abduction and 180 degrees flexion.  
However, x-rays reflect that the veteran had calcification in 
the left shoulder consistent with bursitis or tendonitis, and 
in May 1996, the diagnosis was bursitis of the left shoulder.  
His limitation of motion has not been attributed to the 
rheumatoid arthritis, so a compensable evaluation is not 
warranted under Diagnostic Code 5002.

Further, as the veteran's limitation of motion in the left 
shoulder has not been attributed to his rheumatoid arthritis, 
consideration of 38 C.F.R. § 4.40, 4.45, and 4.59, is also 
not warranted.

Cervical Spine

Under Diagnostic Code 5290, which pertains to limitation of 
motion of the cervical spine, a 10 percent evaluation is 
assigned for slight limitation of motion, a 20 percent 
evaluation may be assigned for moderate limitation of motion, 
and a 30 percent may be assigned for severe limitation of 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5290.  

In regard to the veteran's cervical spine, the Board notes 
the somewhat inconsistent findings of the two VA examiner's 
regarding the degree of limitation of motion in the cervical 
spine.  The January 1996 VA examiner noted 50 degrees forward 
flexion, 45 degrees extension, 30 degrees bilateral bending, 
and 60 degrees bilateral rotation.  Further, the January 1996 
examiner noted that the veteran's range of motion was much 
better when the he was distracted, such as when he was 
removing his clothes, than it was during the focused 
examination.  This examiner concluded that the veteran had 
rheumatoid arthritis by history but found very little to 
indicate any significant advancement in his condition.  On 
the other hand, the March 1998 VA examiner found 30 degrees 
forward flexion, 0 degrees extension, 15 degrees bilateral 
side bending, and 15 degrees rotation, and noted that these 
motions were restricted by both pain and a palpable amount of 
crepitus in the neck.  Additionally, based primarily on 
limitation of motion in the cervical and lumbar spines, the 
March 1998 examiner concluded that the veteran suffers from 
significant limitation of motion.

Although the findings of the January 1996 VA examiner point 
to limitation of motion to a more mild degree, the Board 
nevertheless finds that in light of the veteran's medical 
history and the more recent March 1998 VA examiner's report, 
his overall disability picture more clearly approximates 
moderate limitation of motion in the cervical spine.  
38 C.F.R. § 4.7.  Thus, a 20 percent disability rating would 
be warranted under Diagnostic Code 5290 for moderate 
limitation of motion in the cervical spine.

In light of the veteran's ongoing history of neck pain, the 
Board has again considered the application of 38 C.F.R. §§ 
4.40, 4.45, and 4.59, as required by DeLuca, 8 Vet. App. 205-
206.  However, while some limitation of motion due to pain 
and spasm is noted in the record, the Board does not find 
that the evidence of record shows that this pain has resulted 
in functional loss in excess of that contemplated by the 20 
percent assigned.


Lumbar spine

Under Diagnostic Code 5292, limitation of motion of the 
lumbar spine will be rated as 10 percent disabling where 
slight, 20 percent disabling where moderate, and 40 percent 
disabling where severe.  38 C.F.R. § 4.71a, Diagnostic Code 
5292.

The Board notes that both VA examiners reported 40-45 degrees 
forward flexion, as well as an almost total lack of extension 
in the lumbar spine.  Further, as noted above, the March 1998 
examiner noted a moderate amount of spasm in the paralumbar 
vertebral muscle.  In light of these findings, the Board 
finds that although there is other medical evidence of record 
that points to a more moderate level of disability in the 
lumbar spine, the veteran's overall disability picture more 
closely approximates severe limitation of motion in the 
lumbar spine.  Accordingly, a 40 percent disability 
evaluation would be warranted under the criteria of 
Diagnostic Code 5292.

As the veteran's limitation of motion of the lumbar spine has 
been assigned the maximum rating available under Diagnostic 
Code 5292, the provisions of 38 C.F.R. §§ 4.40 and 4.45 
concerning functional loss and limitation of motion due to 
pain are not for consideration.  See Johnston v. Brown, 10 
Vet. App. 80, 85 (1997)

Conclusion

Once each joint has been rated individually under their 
appropriate diagnostic codes, these ratings must be combined 
under 38 C.F.R. § 4.25 (1998) to determine whether the total 
evaluation for the veteran's chronic residuals are greater 
than the 60 percent currently assigned under Diagnostic Code 
5002 for the active process.  With application of the 
combined ratings table, to include the bilateral factor for 
the veteran's wrists, the Board finds that the veteran's 
chronic residuals warrant no more than a 60 percent combined 
evaluation.  38 C.F.R. § 4.25.  Therefore, the veteran's 
claim of entitlement to an increased evaluation for service-
connected sero-negative polyarticular arthropathy, with 
progressive spondylar arthropathy, is denied.


ORDER

The veteran's claim of entitlement to an increased evaluation 
for service-connected sero-negative polyarticular 
arthropathy, with progressive spondylar arthropathy, is 
denied.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 

